IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CEDRIC V. WASHINGTON,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5397

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 4, 2015.

An appeal from an order of the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Cedric V. Washington, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.